Case 21-10824-mdc        Doc 31    Filed 06/15/21 Entered 06/15/21 12:10:09               Desc Main
                                   Document     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

        IN RE:                                 :     CHAPTER 13
              Shanyel M. Little                :
              Marcus A. Little                 :     No. 21-10824-MDC
              Debtor                           :

                   MOTION TO DETERMINE VALUATION OF SECURED
                    DEBT OF CREDITOR WELLS FARGO BANK, N.A.


        Debtors by their attorney Brad J. Sadek, makes the following Motion to Determine

Valuation of Secured Debt held by Wells Fargo Bank, N.A. and in support hereof states the

following:

        1. Debtors filed the above Chapter 13 Petition for Relief on March 20, 2021.

        2. The Debtor financed a 2008 Buick Lacrosse from Wells Fargo Bank, N.A. on June 29,

2016.

        3. The value of Debtor’s 2008 Buick Lacrosse at time of filing of this case was

approximately $3,400.00. See Exhibit “A”.

        4. Creditor, Wells Fargo Bank, N.A. filed secured Proof of Claim on April 22, 2021

(Claim No. 5-1) in the amount of $4,121.85. The Proof of Claim states the vehicle’s current

value is $5,175.00. See Exhibit “B.”

        5. The debtor’s vehicle was purchased well over 910 days prior to the date of filing and

can be considered for a “cram down” at the vehicle’s current value of $3,400.00 under 11 USC §

506(A)(2).
Case 21-10824-mdc         Doc 31    Filed 06/15/21 Entered 06/15/21 12:10:09       Desc Main
                                    Document     Page 2 of 2




       WHEREFORE, Debtor, by Attorney Brad J. Sadek, respectfully requests this Honorable

Court enter an Order to Determining the Valuation of the Secured Debt at $3,400.00 at 6% and

for such further relief as necessary.




                                                  /s/ Brad J. Sadek
                                                  Attorney for Debtor
                                                  Sadek & Cooper
                                                  1315 Walnut Street Suite 502
                                                  Philadelphia, PA 19107
                                                  215-545-0008

Dated: 6/15/21
